J-A21038-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                          Appellee

                     v.

RICHARD CARRINGTON WILLIAMS

                          Appellant                   No. 1806 WDA 2016


                Appeal from the PCRA Order November 2, 2016
               In the Court of Common Pleas of Fayette County
               Criminal Division at No: CP-26-CR-0001124-1992


BEFORE: BENDER, P.J.E., OLSON, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                      FILED NOVEMBER 9, 2017

        Appellant, Richard Carrington Williams, appeals pro se from the

November 2, 2016 order entered in the Court of Common Pleas of Fayette

County (“PCRA court”) dismissing his petition pursuant to the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-46, as untimely. Upon

review, we affirm.

        The instant PCRA petition filed by Appellant is his third PCRA petition.

This Court affirmed the denial of Appellant’s first PCRA petition on

September 1, 1998, and our Supreme Court denied allocator on April 23,

1999.     See Commonwealth v. Williams, 738 A.2d 457 (Pa. 1999);

Commonwealth v. Williams, 726 A.2d 1085 (Pa. Super. 1998). Appellant

filed the instant PCRA petition, his third, on September 15, 2016. The PCRA

court issued a Pa.R.Crim. P. 907 notice on October 6, 2016, and Appellant
J-A21038-17


filed a response on October 19, 2016. The PCRA court dismissed Appellant’s

petition on November 2, 2016.          Appellant timely appealed and filed a

Pa.R.A.P. 1925(b) statement on December 11, 2016. The PCRA court issued

a Pa.R.A.P. 1925(a) opinion on December 16, 2016. On October 2, 2017,

Appellant filed an application for relief in this Court.

      Appellant raises four issues on appeal, which we repeat verbatim.

      [I.]   The trial court erred in arbitrarily dismissing the petition
             for new trial based on after discovered evidence, and alibi,
             where the court failed to perform a factual finding, and
             resolve credibility issues of the evidence, evidence content,
             etc. ?

      [II.] The trial court erred in dismissing the motion for new trial
            where the court failed to determine the layered ineffective
            assistance in relation to counsels ineffectiveness in failing
            to investigate or present alibi evidence and those grounds
            stated in the motion for new trial after discovered evidence
            and the PCRA petition. ?

      [III.] The Appellant was denied an independent determination
             regarding Appellant’s request for recusal, due to
             misconduct    or   contamination   issue’s also    such
             determination not being made by an independent judge of
             the court?

      [IV.] Appellant denied effective assistance of counsel on appeal.
            Where the Superior Court in Appellant’s case stated the
            following, “We hold this matter waived as not being fully
            developed in the argument section of the brief.” The trial
            court has not applied Penson v. Ohio, to it’ determination
            in dismissing regarding ineffective assistance of counsel.
            There being layered ineffective assistance of counsel, all
            prior counsels failure to raise the issue.         Layered
            ineffective    assistance     establishes     extraordinary
            circumstances. ? (Counsels failure to seek change of
            venue/having been denied jury of peers).

Appellant’s Brief at 3.


                                       -2-
J-A21038-17



      All PCRA petitions, “including a second or subsequent petition, shall be

filed within one year of the date the judgment becomes final” unless an

exception to timeliness applies.      42 Pa.C.S.A. § 9545(b)(1).           These

“restrictions are jurisdictional in nature.   Thus, [i]f a PCRA petition is

untimely, neither this Court nor the [PCRA] court has jurisdiction over the

petition. Without jurisdiction, we simply do not have the legal authority to

address the substantive claims.”    Commonwealth v. Chester, 895 A.2d
520, 522 (Pa. 2006) (first alteration in original) (internal citations and

quotation marks omitted).    Further, “an appellate court reviews the PCRA

court’s findings of fact to determine whether they are supported by the

record, and reviews its conclusions of law to determine whether they are

free from legal error.”   Commonwealth v. Spotz, 84 A.3d 294, 311 (Pa.

2014) (quoting Commonwealth v. Colavita, 993 A.2d 874, 887 (Pa.

2010)).

      Three exceptions exist to the timeliness requirement of the PCRA.

These exceptions are

            (i)      the failure to raise the claim previously was the
                     result of interference by government officials with
                     the presentation of the claim in violation of the
                     Constitution or laws of this Commonwealth or the
                     Constitution or laws of the United States;

            (ii)     the facts upon which the claim is predicated were
                     unknown to the petitioner and could not have
                     been ascertained by the exercise of due diligence;
                     or

            (iii)    the right asserted is a constitutional right that
                     was recognized by the Supreme Court of the
                     United States or the Supreme Court of
                     Pennsylvania after the time period provided in this

                                    -3-
J-A21038-17


                        section and has been held by that court to apply
                        retroactively;

42 Pa.C.S.A. § 9545(b)(1)(i-iii).

       Appellant asserts the newly discovered fact exception in his motion.

Specifically, that he informed trial counsel, prior to trial, that James Gibson

was an alibi witness. Appellant asserts that the PCRA court erred because it

failed to hold a hearing to determine if this after discovered evidence

satisfies the PCRA’s timeliness exception. The PCRA court properly noted

that this claim is patently untimely as Appellant raised this claim in his first

PCRA petition in 1997.         See Order, 10/6/16, at 2.       Thus, not only was

Appellant unable to meet the newly discovered fact exception, the issue is

waived because it had been previously litigated.           See 42 Pa.C.S.A. §

9544(a)(3).      Therefore, the PCRA court was without jurisdiction to hear

Appellant’s petition and Appellant’s claims fail.

       Order affirmed. Application for relief filed denied.1


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



____________________________________________


1
  On October 2, 2017, Appellant filed a “request for information and for
permission to supplement already filed brief or petition for remand due to
recently decided case.” In light of our disposition, the application is denied.



                                           -4-
J-A21038-17


Date: 11/9/2017




                  -5-